DETAILED ACTION
Status of Claims: Claims 1-14 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brandwine et al. (US 20180351813 A1).
Regarding claim 1, Brandwine et al. disclose an apparatus of a software-defined network (SDN) for real-time multimedia communications, comprising: a processor; and a memory coupled to the processor, the memory configured to store instructions which when executed by the processor become operational with the processor to: receive, in a periodic manner, a path metric associated with a first service node in the SDN and a second service node in the SDN (paragraph [0045]; receiving connectivity-related (routing) information such as distance cost, minimum distance, bandwidth, latency, reliability, or load between router and any destinations/routers) (paragraph [0153]; routing information is exchanged in a period manner), wherein the path metric comprises at least one of: a load status of at least one of the first service node or the second service node, or a transmission metric between the first service node and the second service node (paragraph [0045]; connectivity-related (routing) information such as distance cost, minimum distance, bandwidth, latency, reliability, or load); and in response to receiving the path metric, update a cascade network topology comprising an optimal path for transmitting multimedia data between a first edge node and a second edge node (paragraph [0045]; map of connectivity of various routers in the configurable virtual network is updated based on the connectivity-related (routing) information and best paths are calculated between routers (destinations) in the network).
Regarding claim 4, Brandwine et al. further suggest wherein the path metric comprises a load status of at least one of directly-connected service nodes, or a transmission metric between at least two of the directly- connected service nodes (paragraph [0045]; the best path from router to any other router are determined based on the connectivity-related (routing) information including load or distance cost, minimum distance, bandwidth, latency, reliability etc.).  
Regarding claim 5, Brandwine et al. further suggest wherein the load status comprises at least one of an available throughput or a health status (paragraph [0056]; changes (updates) to network topology is based (being made) on rate and quantity of routing-related communications of nodes in the network).  
Regarding claim 6, Brandwine et al. further suggest wherein the transmission metric comprises at least one of a latency, a packet loss ratio, a network traffic load, and a transmission quota (paragraph [0045]; connectivity-related (routing) information such as distance cost, minimum distance, bandwidth, latency, reliability, or load. The routes/paths are stored/updated in routers’ routing tables).  
Regarding claim 7, Brandwine et al. further suggest wherein the optimal path is asymmetric and to be stored by the first edge node (paragraph [0045]; best paths to destinations (other routers) are determined based on the minimum number of hops or on some other minimum distance measure (number of hops and distance between routers are different)).  
Regarding claim 8, Brandwine et al. disclose a method for real-time multimedia communications using a software-defined network (SDN), comprising: receiving, in a periodic manner, a path metric associated with a first service node in the SDN and a second service node in the SDN (paragraph [0045]; receiving connectivity-related (routing) information such as distance cost, minimum distance, bandwidth, latency, reliability, or load between router and any destinations/routers) (paragraph [0153]; routing information is exchanged in a period manner), wherein the path metric comprises at least one of: a load status of at least one of the first service node or the second service node, or a transmission metric between the first service node and the second service node (paragraph [0045]; connectivity-related (routing) information such as distance cost, minimum distance, bandwidth, latency, reliability, or load); and in response to receiving the path metric, updating a cascade network topology comprising an optimal path for transmitting multimedia data between a first edge node and a second edge node (paragraph [0045]; map of connectivity of various routers in the configurable virtual network is updated based on the connectivity-related (routing) information and best paths are calculated between routers (destinations) in the network).  
Regarding claim 11, Brandwine et al. further suggest wherein the path metric comprises a load status of at least one of directly-connected service nodes, or a transmission metric between at least two of the directly- connected service nodes (paragraph [0045]; the best path from router to any other router are determined based on the connectivity-related (routing) information including load or distance cost, minimum distance, bandwidth, latency, reliability etc.).  
Regarding claim 12, Brandwine et al. further suggest wherein the load status comprises at least one of an available throughput or a health status (paragraph [0056]; changes (updates) to network topology is based (being made) on rate and quantity of routing-related communications of nodes in the network).  
Regarding claim 13, Brandwine et al. further suggest wherein the transmission metric comprises at least one of a latency, a packet loss ratio, a network traffic load, and a transmission quota (paragraph [0045]; connectivity-related (routing) information such as distance cost, minimum distance, bandwidth, latency, reliability, or load. The routes/paths are stored/updated in routers’ routing tables).  
Regarding claim 14, Brandwine et al. further suggest wherein the optimal path is asymmetric and to be stored by the first edge node (paragraph [0045]; best paths to destinations (other routers) are determined based on the minimum number of hops or on some other minimum distance measure (number of hops and distance between routers are different)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandwine et al. (US 20180351813 A1) in view of Houck et al. (US 20060067298 A1).
Regarding claim 2, Brandwine et al. disclose all the subject matter of the claimed invention as recited in claim 1 above without explicitly suggest based on a predetermined rule, block a communications channel of the network, wherein the communications channel comprises at least one of the first edge node or the second edge node. However, Houck et al. from the same or similar field of endeavor suggest based on a predetermined rule, block a communications channel of the network, wherein the communications channel comprises at least one of the first edge node or the second edge node (paragraph [0032]; based on policy in the database, subset of paths involving gateways/edge routers may be blocked). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Brandwine et al.’s method/system the step of blocking a communications channel of the network based on a predetermined rule, wherein the communications channel comprises at least one of the first edge node or the second edge node as suggested by Houck et al. The motivation would have been to effectively manage link and process utilizations based on the gathered information from network routers that enable blocking policy (paragraph [0032]).  
Regarding claim 9, Brandwine et al. disclose all the subject matter of the claimed invention as recited in claim 8 above without explicitly suggest based on a predetermined rule, block a communications channel of the network, wherein the communications channel comprises at least one of the first edge node or the second edge node. However, Houck et al. from the same or similar field of endeavor suggest based on a predetermined rule, block a communications channel of the network, wherein the communications channel comprises at least one of the first edge node or the second edge node (paragraph [0032]; based on policy in the database, subset of paths involving gateways/edge routers may be blocked). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Brandwine et al.’s method/system the step of blocking a communications channel of the network based on a predetermined rule, wherein the communications channel comprises at least one of the first edge node or the second edge node as suggested by Houck et al. The motivation would have been to effectively manage link and process utilizations based on the gathered information from network routers that enable blocking policy (paragraph [0032]).  
Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandwine et al. (US 20180351813 A1) in view of Dimou et al. (US 20160212636 A1).
Regarding claim 3, Brandwine et al. disclose all the subject matter of the claimed invention as recited in claim 1 above without explicitly suggest based on a determination that a number of terminals in a communications channel exceeds a threshold number, determine a transmission mode for the communications channel to transmit the multimedia data, wherein the transmission mode comprises at least one of a multicast mode, a broadcast mode, or a unicast mode. However, Dimou et al. from the same or similar field of endeavor suggest based on a determination that a number of terminals in a communications channel exceeds a threshold number, determine a transmission mode for the communications channel to transmit the multimedia data, wherein the transmission mode comprises at least one of a multicast mode, a broadcast mode, or a unicast mode (paragraphs [0032] [0193] [0230] [0236] [0258-0259]; the network node initiates transmission of broadcast channel (or type of broadcast channel or operation in the first mode) based on detection of a threshold number of user equipments). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Brandwine et al.’s method/system the step of determining a transmission mode for the communications channel to transmit the multimedia data based on a determination that a number of terminals in a communications channel exceeds a threshold number; wherein the transmission mode comprises at least one of a multicast mode, a broadcast mode, or a unicast mode as suggested by Dimou et al. The motivation would have been to provide benefit from coverage enhancement (paragraph [0032]) and ensuring suitable coverage for devices (paragraph [0001]).
Regarding claim 10, Brandwine et al. disclose all the subject matter of the claimed invention as recited in claim 8 above without explicitly suggest based on a determination that a number of terminals in a communications channel exceeds a threshold number, determine a transmission mode for the communications channel to transmit the multimedia data, wherein the transmission mode comprises at least one of a multicast mode, a broadcast mode, or a unicast mode. However, Dimou et al. from the same or similar field of endeavor suggest based on a determination that a number of terminals in a communications channel exceeds a threshold number, determine a transmission mode for the communications channel to transmit the multimedia data, wherein the transmission mode comprises at least one of a multicast mode, a broadcast mode, or a unicast mode (paragraphs [0032] [0193] [0230] [0236] [0258-0259]; the network node initiates transmission of broadcast channel (or type of broadcast channel or operation in the first mode) based on detection of a threshold number of user equipments). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Brandwine et al.’s method/system the step of determining a transmission mode for the communications channel to transmit the multimedia data based on a determination that a number of terminals in a communications channel exceeds a threshold number; wherein the transmission mode comprises at least one of a multicast mode, a broadcast mode, or a unicast mode as suggested by Dimou et al. The motivation would have been to provide benefit from coverage enhancement (paragraph [0032]) and ensuring suitable coverage for devices (paragraph [0001]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476